DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 08 July 2022 has been received and considered.
Claims 1 and 5-11 are pending.
This Action is Final.

Claim Rejections - 35 USC § 101
The rejection under 35 U.S.C. 101 is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 20130179689) in view of Rasmussen et al. (US 20180239349).
As per claims 10 and 11, Matsumoto et al. discloses an in-vehicle apparatus, method and function access control system comprising: a processor to execute a program; an encrypted data storage; a program storage being provided in an in-vehicle apparatus mounted on a vehicle; and a memory to store the program which, when executed by the processor, performs processes of encrypting an in-vehicle function program for executing an in-vehicle function being a function of an in-vehicle apparatus to acquire encrypted data (see paragraphs [0154]-[0156]);
performing authentication; decrypting the encrypted data into the in-vehicle function program after the authentication succeeds; the encrypted data storage storing the encrypted data; the program storage storing the in-vehicle function program after authentication succeeds (see paragraphs [0172]-[0174] where the software, i.e. function program, is installed after authentication); judging use validity of the in-vehicle function to be used by the user, and the in-vehicle function program is decrypted when it is judged that the use of the in-vehicle function by the user is valid (see paragraphs [0210]-[0215]).
Matsumoto et al. fails to explicitly disclose the authentication is a user authentication.
However, Rasmussen et al. teaches a system for controlling access to an in-vehicle function based on user authentication (see paragraphs [0036]-[0038]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include user authentication in the Matsumoto et al. system.
Motivation to do so would have been to allow different users different access rights to the programs (see Rasmussen et al. paragraph [0036]).
Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 20130179689) in view of Rasmussen et al. (US 20180239349) and further in view of Sakurada et al. (US 20190206149).
As per claims 1 and 5, Matsumoto et al. discloses an in-vehicle apparatus, method and function access control system comprising: a processor to execute a program; an encrypted data storage; a program storage being provided in an in-vehicle apparatus mounted on a vehicle; and a memory to store the program which, when executed by the processor, performs processes of encrypting an in-vehicle function program for executing an in-vehicle function being a function of an in-vehicle apparatus to acquire encrypted data (see paragraphs [0154]-[0156]);
performing authentication; decrypting the encrypted data into the in-vehicle function program after the authentication succeeds; the encrypted data storage storing the encrypted data; the program storage storing the in-vehicle function program after authentication succeeds (see paragraphs [0172]-[0174] where the software, i.e. function program, is installed after authentication); judging use validity of the in-vehicle function to be used by the user, and the in-vehicle function program is decrypted when it is judged that the use of the in-vehicle function by the user is valid (see paragraphs [0210]-[0215]).
Matsumoto et al. fails to explicitly disclose the authentication is a user authentication.
However, Rasmussen et al. teaches a system for controlling access to an in-vehicle function based on user authentication (see paragraphs [0036]-[0038]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include user authentication in the Matsumoto et al. system.
Motivation to do so would have been to allow different users different access rights to the programs (see Rasmussen et al. paragraph [0036]).
While the modified Matsumoto et al. and Rasmussen et al. system generally discloses the use validity is judged with reference to log information recording anomaly of the vehicle (see Rasmussen et al. paragraphs [0046] and [0050] where determining a conflict is an anomaly) and the use validity is judged with reference to log information recording a past authentication result of the user (see Rasmussen et al. paragraph [0129]), there lacks an explicit recitation of wherein it is judged that use of the in-vehicle function is valid when there is predetermined anomaly in the vehicle at a past time point within a predetermined time period preceding from the authentication based on log information recording anomaly of the vehicle and it is judged that use of the in-vehicle function is invalid when the user uses the in-vehicle function more than a predetermined number of times within a certain period or the user simultaneously uses the in-vehicle function at different places.
However, Sakurada et al. teaches that it is judged that use of the in-vehicle function is valid when there is predetermined anomaly in the vehicle at a past time point within a predetermined time period preceding from the authentication based on log information recording anomaly of the vehicle and it is judged that use of the in-vehicle function is invalid when the user uses the in-vehicle function more than a predetermined number of times within a certain period or the user simultaneously uses the in-vehicle function at different places (see paragraphs [0111]-[0112] where based on the stored state information outside of allowable ranges, i.e. anomalies are detected and paragraphs [0150]-[0155] and [0158]-[0171] where a key is issued based on time information from the state information and this key is used to authenticate to the vehicle to gain access, the access granted is a single use and therefore any additional times attempted to use the key will fail and access will not be granted).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use the details of Sakurada et al. in the modified Matsumoto et al. and Rasmussen et al. system.
Motivation to do so would have been to allow the vehicle user can entrust maintenance of the vehicle without feeling anxious (see Sakurada et al. paragraph [0177]).
As per claim 6, the modified Matsumoto et al., Rasmussen et al., and Sakurada et al. system discloses controlling access to various types of functions, and generally within the maintenance environment, but fails to explicitly disclose a maintenance or debug function.  However, Official Notice is taken that at a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to control access to maintenance and/or debug functions in the modified Matsumoto et al., Rasmussen et al., and Sakurada et al. system in order to restrict these functions to professionals.
As per claim 7, the modified Matsumoto et al., Rasmussen et al., and Sakurada et al. system discloses the authentication of the user is performed through communication with a user terminal used by the user, the processor includes a first processor provided in the user terminal, and the process of encrypting the in-vehicle function program to acquire the encrypted data is executed when the first processor executes the program (see Matsumoto et al. paragraphs [0154]-[0155] and Rasmussen et al. paragraphs [0036]-[0038]).
As per claim 8, the modified Matsumoto et al., Rasmussen et al., and Sakurada et al. system discloses the processor includes a second processor provided in a management server being configured to communicate with the in-vehicle apparatus, and the authentication of the user is performed when the second processor executes the program (see Matsumoto et al. paragraphs [0154]-[0156], [0172]-[0174] and Rasmussen et al. paragraphs [0160]-[0163]).
As per claim 9, the modified Matsumoto et al., Rasmussen et al., and Sakurada et al. system discloses the encrypted data storage is provided in a management server being configured to communicate with the in-vehicle apparatus (see Matsumoto et al. paragraphs [0117]-[0118]).

Response to Arguments
Applicant's arguments filed 08 July 2022 have been fully considered but they are not persuasive. Applicant argues that each of claims 1, 10 and 11 incorporated the subject matter of paragraph [0064] However, only claim 1 incorporated such subject matter.  As such, the rejection of claims 10 and 11 (which incorporated the subject matter of claims 2 and 3) is maintained, while the rejection of claim 1 has been updated to show the obviousness of the newly added limitations.  Applicant’s remaining arguments are moot in view of the new grounds of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to in-vehicle functions.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/               Primary Examiner, Art Unit 2419